810 F.2d 201
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harold R. HELMS, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 85-1955.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1986.

Before ENGEL, JONES and KRUPANSKY, Circuit Judge.
PER CURIAM.


1
Appellant Helms appeals the denial of disability insurance benefits.   Helms' claim was rejected through the normal Health and Human Services review processes, and he now appeals the district court order entered, which incorporated by reference the magistrate's report and recommendation denying benefits.


2
Helms suffers from low back pain radiating into his right hip for which he underwent surgery in January of 1981;  he also complains of problems with shortness of breath due to obstructive pulmonary disease and emphysema.   He alleges that he became disabled as of February 22, 1983.   Helms' doctor stated that in an eight-hour day, Helms could not sit, stand or walk for more than two hours at any one time, that he could lift ten pounds but could not carry that weight and his range of motion was somewhat restricted, and that he should avoid exposure to marked changes in temperature, humidity, dust, fumes or gases.   Plaintiff testified that as part of normal activities he drove a car and occasionally cut the grass with a riding lawn mower.   The Secretary concluded that despite his medical problems, Helms was capable of substantial gainful employment such as driving an electric fork lift or other semi-skilled light and sedentary jobs.   The district court held that the administrative law judge's conclusions appeared to result from considering appropriate factors:  medical evidence, doctors' opinions, plaintiff's testimony, and vocational factors.


3
While the court agrees with the district judge and the magistrate that the administrative law judge's factual determinations were somewhat abbreviated, we are of the opinion nonetheless that when the record is viewed as a whole the determinations of the administrative law judge and of the Secretary are supported by substantial evidence.


4
Accordingly, the judgment of the district court is AFFIRMED.